Proceeding to discipline an attorney. The learned official referee has found that respondent, who has been at the bar since June, 1930, (1) induced a physician to make a false medical certificate of treatment of a client of respondent for the purpose of using the same in connection with a claim of the client for personal injuries sustained by him; (2) in the investigation held before Mr. Justice Lee Parsons Davis, pursuant to order of this court, attempted to induce his said client to testify falsely with reference to the treatment by said physician; (3) commenced an action in behalf of two clients against a third person for injuries sustained by each of such clients in an automobile collision between a car driven by one of the clients, the other being a passenger, and a car driven by the third party and, while that action was pending, commenced an action in behalf of his passenger client against the driver client; (4) settled an infant’s action for personal injuries without an application to the court. The facts adduced warrant the conclusion reached by the official referee; and his findings, as stated, are confirmed. The court, however, cannot approve the discipline recommended by the official referee. Respondent has been guilty of such serious wrongs and has so completely forgotten and violated his duty as an officer of the court that the court is compelled to hold that he has forfeited the right to continue as a member of the bar. The court, therefore, orders that he be disbarred. The respondent is disbarred and his name ordered to be struck from the roll of attorneys. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.